Citation Nr: 1110148	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-38 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to VA surgery. 

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and L. N. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The Veteran performed active military service from December 1956 to February 1959.

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2003 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (see claims files, Vol 2).  The September 2003 rating decision, in pertinent part, determined that no new and material evidence had been submitted to reopen a claim for compensation under 38 U.S.C.A. § 1151 for disability claimed due to an April 3, 1998, cervical laminectomy performed by VA.  This appeal also arises from a September 2004 rating decision that reopened the § 1151 claim, but denied it on the merits.  This appeal also arises from an April 2009 RO rating decision that, in pertinent part, denied service connection for arthritis of multiple joints (claimed as arthritis of the entire body) (see claims files, Vol 6).  This appeal also arises from a July 2009 RO rating decision that in pertinent part denied entitlement to a total disability rating based on individual unemployability (hereinafter: TDIU).  

In September 2007, the Board determined that new and material evidence had been submitted and then reopened the § 1151 compensation claim (see claims files, Vol 2).  The Board then remanded that claim for development.  In May 2010, the Board again remanded the § 1151 claim.  During the second remand period, the Veteran perfected appeals stemming from other claims.  However, during a January 2011 hearing before the undersigned Veteran's law judge, he withdrew appeals for service connection for hypertension, for diverticulitis or other digestive disorder, for adjustment disorder and other psychiatric symptoms, and for a higher rating for a service-connected right shoulder disability.  Thus, of the several new claims denied in an April 2009 rating decision, only service connection for arthritis of multiple joints (claimed as arthritis of the entire body) remains for adjudication.  

Service connection for arthritis of multiple joints and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Comparing the Veteran's cervical spine condition immediately prior to April 1998 VA surgery to its condition when he was discharged from VA treatment, additional disability is not found.  

2.  A VA medical professional has reviewed the pertinent medical history and has found no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment.  

3.  The Veteran has competently testified that a fall in the home after discharge from the VA hospital caused additional neck injury and disability.  


CONCLUSION OF LAW

The requirements for disability benefits for cervical spine disability as a result of VA medical treatment under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.361 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection (although the claim denied in this decision is not a claim for service connection), 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate and timely notices were provided in June 2003, April 2006, October 2007, November 2008, and in March 2009.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant pertinent VA treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA medical reports, clinical records, and a VA opinion addressing negligence, carelessness, or other fault by VA caregivers.  The claimant was afforded a hearing before a Veteran's law judge and a VA medical examination.  Significantly, neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

§ 1151 Compensation Claim

38 U.S.C.A. § 1151 (West 2010) states:

    (a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

The Veteran underwent a cervical laminectomy in April 1998 at the Philadelphia VA Medical Center.  Thereafter, he suffered an additional neck injury and claimed additional disability due to VA medical care.  In September 2007, the Board remanded the § 1151 claim for development.  The Board requested that all available surgery and treatment records be obtained and that a VA physician address whether there was evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical, or surgical treatment.  

As a result of the September 2007 remand, pertinent VA treatment records were obtained and submitted to a physician for an opinion.  In April 2009, a VA physician opined that any current neck disability was not caused by fault or negligence on VA's part.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge that after his VA laminectomy, he went home, fell, injured his neck, and then returned to the hospital, where they found swelling and prescribed steroid treatment.  He testified that if VA would have placed his neck in a brace when he was discharged, then the subsequent neck injury would not have occurred.  The Veteran's testimony is considered competent and credible; however its probative value is weakened by speculation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).

The pertinent VA regulation (applicable to § 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361 (2010), which provides that an additional disability due to VA medical care is a prerequisite to any compensation under § 1151.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. 

In this case, the Veteran underwent a cervical laminectomy on April 3, 1998.  The post-surgery reports note that the Veteran reported an improved condition after surgery, with less neck pain and greater mobility and strength in his fingers.  He was then discharged from the VA Medical Center.  Thus, comparing his condition immediately prior to surgery to the condition when he was discharged from the hospital, there was improvement.  Because there was no additional disability, the § 1151 claim fails.  

The Veteran does not contest that the VA laminectomy improved his neck condition.  Rather, he feels that a fall suffered in his home after discharge from the hospital has caused additional disability and that VA is at fault for not having put him in a neck brace.  This theory of causation does not pass the proximate cause test.  

The theory that VA caused an additional disability fails because § 1151 requires that VA medical treatment be the proximate cause of an additional disability.  In this case, the proximate cause of the alleged additional disability was an intervening event, a fall in the home after discharge from VA medical care-not VA medical care itself.  Further clarification of the causation element lies in the case of Jackson v. Nicholson, 433 F.3d 822, 826 (Fed. Cir. 2005).  In that case, the Federal Circuit explained:
   
   The fact that an intervening cause may mean that the injury was not the result of VA action does not mean that it was not "as the result of VA hospitalization."  The injury here would not have occurred if there had not been hospitalization; it was therefore a result of the hospitalization. 

In the present case, it has not been shown that absent VA action, the Veteran would not have fallen in his home.  Alternatively, it has not been shown that absent VA laminectomy, the fall would not have caused a like amount of pain and swelling in the neck.  Finally, even if VA had placed a jury mast on the Veteran's neck following surgery, it has not been shown that the fall would not have produced a like amount of pain and swelling.  

Because a VA physician has found no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, and because the Board has found no additional disability following VA surgery, and because the proximate cause requirement has not been met, after considering all the evidence of record, including the testimony, the Board must conclude that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for § 1151 compensation for a VA-performed cervical laminectomy must be denied.  

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to VA surgery is denied.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

Service Connection for Arthritis of Multiple Joints

In July 2006, the Veteran requested service connection for, among others, "arthritis thru out my body."  In November 1995, a private physician noted significant arthritis of the shoulders, lower back, hands, and elbows.  A May 2006 VA orthopedic report notes "...He has significant degenerative changes in spine and joints..."  That report notes degenerative joint disease of the fingers and facet joint arthritis, among others.  

A November 13, 2007-dated VA ambulatory care report contains diagnoses of degenerative cervical disease and facet arthritis, post-fusion; degenerated lumbar disc; post right shoulder hemiarthroplasty; degenerative joint disease of the hand; and degenerative joint disease of the left knee.  The orthopedic surgeon also noted, "...He does have extensive degenerative arthritic changes through his body which he feels is related to the heavy lift he did while on act duty..."  

In November 2007, the Veteran asserted that heavy lifting during active service led to arthritis.  In January 2008, the Veteran asserted that lifting during active service strained his arms, hands, back, and legs.

In January 2011, the Veteran testified before the undersigned Veteran's law judge that during active service a heavy weight was dropped on him and this caused arthritis of multiple joints.  He testified that his claim includes the hands, elbows, shoulders, back, hips, knees, and ankles.  The claims files reflect that service connection is in effect for residuals of a right shoulder injury.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, VA's duty to assist includes offering an examination to determine the nature and etiology of arthritis of multiple joints.  

TDIU

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of § 4.16(b) allow for extraschedular consideration of cases in which veterans who are unemployable due to service- connected disabilities but who do not meet the percentage standards set forth in § 4.16(a).  The provisions of § 3.321(b) allow for extraschedular consideration of cases where the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances.  Because a service connection claim remains pending, and because the outcome of the service connection claim could impact the TDIU claim, it must be remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an examination by an orthopedist (an M.D.) to determine the nature and etiology of the claimed arthritis of multiple joints.  The joints that the Veteran or his physician has implicated are the spine, left shoulder, elbows, hands, fingers, lower back, facet joints, hips, knees, and ankles.  The claims files should be made available to the physician for review.  The physician is asked to review the pertinent medical history and note that review in the report.  The physician should elicit a history of relevant symptoms from the Veteran, examine him for arthritis of multiple joints, and offer current diagnoses.  

For each major arthritic joint and group of minor arthritic joints found, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that arthritis was caused or aggravated by claimed stresses and strains during active military service.  If the answer is 'No" then, for each arthritic joint, the physician is asked to address whether it was caused or aggravated by the service-connected right shoulder disability.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  Following that action, if TDIU is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


